                                     Case 2:17-cv-00019-GMN-PAL Document 90 Filed 11/19/18 Page 1 of 3



                       1        PATRICK H. HICKS, ESQ., Bar # 4632
                                LITTLER MENDELSON, P.C.
                       2        3960 Howard Hughes Parkway
                                Suite 300
                       3        Las Vegas, NV 89169-5937
                                Telephone: 702.862.8800
                       4        Fax No.:     702.862.8811
                                Email: phicks@littler.com
                       5
                                ESTHER G. LANDER (DC Bar No. 461316)
                       6        Admitted pro hac vice
                                AKIN GUMP STRAUSS HAUER & FELD LLP
                       7        1333 New Hampshire Avenue, N.W.
                                Washington, D.C. 20036
                       8        Telephone: (202) 887-4000
                                Email: elander@akingump.com
                       9
                                Attorneys for Defendant
                    10          DESERT PALACE, INC.
                                d/b/a CAESARS PALACE
                    11

                    12
                                                                  UNITED STATES DISTRICT COURT
                    13
                                                                      DISTRICT OF NEVADA
                    14

                    15
                                WILLIAM J. BERRY, JR., CYNTHIA                       Case No. 2:17-cv-00019-GMN-PAL
                    16          FALLS, and SHANE KAUFMANN,
                                                                                     STIPULATION TO EXTEND
                    17                  Plaintiff(s),                                DISPOSITIVE MOTION DEADLINE
                    18          vs.                                                  (First Request)
                    19          DESERT PALACE, INC., d/b/a CAESARS
                                PALACE, DOES I through x, et al.
                    20
                                        Defendant(s).
                    21

                    22                  IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs WILLIAM J.

                    23         BERRY, JR., CYNTHIA FALLS, and SHANE KAUFMANN (“Plaintiffs”) and Defendant

                    24         DESERT PALACE, INC. d/b/a CAESARS PALACE (“Caesars”), by and through their respective

                    25         counsel of record, that the dispositive motion deadline be extended in light of the filing of Plaintiffs’

                    26         Motion for Reconsideration of Order Denying Emergency Motion to Extend Discovery Deadlines

                    27         (ECF No. 86) as explained further below. (ECF No. 87).

                    28         ///
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
                               FIRMWIDE:160569473.1 083558.1241
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                     Case 2:17-cv-00019-GMN-PAL Document 90 Filed 11/19/18 Page 2 of 3



                       1                Per the parties’ Stipulation and Order to Extend Discovery and Dispositive Motion Deadlines
                       2       (Third Request), discovery concluded in this case on October 22, 2018 and the dispositive motions
                       3       deadline is November 30, 2018. (ECF No. 83). On October 22, 2018, Plaintiffs filed an emergency
                       4       motion to extend the discovery deadline so that they could take more than 20 additional depositions.
                       5       (ECF No. 84). By Order dated October 31, 2018, this Court denied Plaintiffs’ Motion to Extend
                       6       Discovery Deadlines. (ECF No. 86).
                       7                In view of the closed record, the Court’s denial of Plaintiffs’ emergency motion, and the
                       8       looming November 30 dispositive motions deadline, Caesars’ motion seeking summary judgment is
                       9       near complete. However, on November 13, 2018, Plaintiffs moved for reconsideration of the
                    10         Court’s Order denying their emergency motion. (ECF No. 87). Caesars’ response to Plaintiffs’
                    11         Motion for Reconsideration is due on or before November 27, 2018.
                    12                  Caesars was fully prepared to file its motion for summary judgment by the November 30
                    13         deadline. However, at this juncture Plaintiffs’ Motion for Reconsideration feasibly cannot be ruled
                    14         upon before this Court’s November 30 dispositive motions deadline. And, in the event that the
                    15         Court grants any part of the relief sought by Plaintiffs, the record will no longer be closed, which
                    16         will inevitably require Caesars to significantly revise and modify its currently-drafted motion for
                    17         summary judgment. In view of this timing conundrum, the parties hereby stipulate to extend the
                    18         deadline for filing dispositive motions until this Court rules on Plaintiffs’ Motion for
                    19         Reconsideration. Specifically, the parties stipulate to extend the deadline for filing dispositive
                    20         motions until either two (2) weeks from the date of the Court’s order denying Plaintiffs’ Motion for
                    21         Reconsideration, or until such other time following the close of discovery that the Court so orders
                    22         should the Court grant any part of Plaintiffs’ Motion for Reconsideration.
                    23         ///
                    24         ///
                    25         ///
                    26         ///
                    27         ///
                    28         ///
LITTLER MENDELSON, P.C.                                                        2.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
                               FIRMWIDE:160569473.1 083558.1241
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                  Case 2:17-cv-00019-GMN-PAL Document 90 Filed 11/19/18 Page 3 of 3



                       1               This is the parties’ first stipulation to specifically extend the dispositive motion deadline.
                       2       This stipulation is made in good faith in order for the parties to avoid incurring unnecessary legal
                       3       fees. This stipulation is not for the purpose of causing any undue delay, and the parties agree that
                       4       good cause therefore exists for the extension.
                       5       Dated: November 19, 2018.                          Dated: November 19, 2018
                       6

                       7
                               /s/ Kathleen J. England, Esq.___________         /s/ Patrick H. Hicks, Esq.           ________
                       8       KATHLEEN J. ENGLAND, ESQ.                        PATRICK H. HICKS, ESQ.
                               Gilbert & England Law Firm                       Littler Mendelson, P.C.
                       9
                               JASON R. MAIER                                   ESTHER G. LANDER
                    10         DANIELLE J. BARRAZA                              Akin Gump Strauss Hauer & Feld, LLP
                               Maier Gutierrez & Associates
                    11                                                          Attorneys for Defendant
                               Attorneys for Plaintiffs                         DESERT PALACE, INC.
                    12         William H. Berry Jr., Cynthia Falls, and         dba CAESARS PALACE
                               Shane Kaufmann
                    13

                    14

                    15                                                          ORDER
                    16                                                      IT IS SO ORDERED.
                    17

                    18
                                                                            UNITED STATES MAGISTRATE JUDGE
                    19
                                                                            Dated this 26th day of November, 2018.
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.                                                          3.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
                               FIRMWIDE:160569473.1 083558.1241
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
